Name: Directive 2001/45/EC of the European Parliament and of the Council of 27 June 2001 amending Council Directive 89/655/EEC concerning the minimum safety and health requirements for the use of work equipment by workers at work (second individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of work and working conditions;  technology and technical regulations;  health
 Date Published: 2001-07-19

 Avis juridique important|32001L0045Directive 2001/45/EC of the European Parliament and of the Council of 27 June 2001 amending Council Directive 89/655/EEC concerning the minimum safety and health requirements for the use of work equipment by workers at work (second individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (Text with EEA relevance) Official Journal L 195 , 19/07/2001 P. 0046 - 0049Directive 2001/45/EC of the European Parliament and of the Councilof 27 June 2001amending Council Directive 89/655/EEC concerning the minimum safety and health requirements for the use of work equipment by workers at work (second individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC)(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 137(2) thereof,Having regard to the proposal from the Commission, submitted after consulting the Advisory Committee on Safety, Hygiene and Health Protection at Work(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure referred to in Article 251 of the Treaty(3),Whereas:(1) Article 137(2) of the Treaty provides that the Council may adopt, by means of Directives, minimum requirements for encouraging improvements, especially in the working environment, to ensure a better level of protection of the safety and health of workers.(2) Pursuant to the said Article, such Directives must avoid imposing administrative, financial and legal constraints in a way which would hold back the creation and development of small and medium-sized enterprises.(3) The improvement of occupational safety, hygiene and health is an objective which may not be subordinated to purely economic considerations.(4) Compliance with the minimum requirements designed to ensure a better standard of health and safety in the use of work equipment provided for temporary work at a height is essential to ensure the health and safety of workers.(5) The provisions adopted pursuant to Article 137(2) of the Treaty do not prevent any Member State from maintaining or introducing such more stringent measures for the protection of working conditions as are compatible with the Treaty.(6) Work at a height may expose workers to particularly severe risks to their health and safety, notably to the risks of falls from a height and other serious occupational accidents, which account for a large proportion of all accidents, especially of fatal accidents.(7) Self-employed persons and employers, where they themselves pursue an occupational activity and personally use work equipment intended for carrying out temporary work at a height, may affect employees' health and safety.(8) Council Directive 92/57/EEC of 24 June 1992 on the implementation of minimum safety and health requirements at temporary or mobile construction sites (eighth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC)(4), imposes on these categories of persons the obligation to respect inter alia Article 4 and Annex I of Directive 89/655/EEC(5).(9) Any employer who intends to have temporary work carried out at a height must select equipment affording adequate protection against the risks of falls from a height.(10) In general collective protection measures to prevent falls offer better protection than personal protection measures. The selection and use of equipment appropriate to each specific site for preventing and eliminating risks should be accompanied by specific training and supplementary investigations where appropriate.(11) Ladders, scaffolding and ropes are the equipment most commonly used in performing temporary work at a height and the safety and health of workers engaged in this type of work therefore depend to a significant extent on their correct use; the manner in which such equipment can most safely be used by workers must therefore be specified; adequate specific training of the workers is therefore required.(12) This Directive is the most appropriate means of achieving the desired objectives and does not go beyond what is necessary for that purpose.(13) This Directive is a practical contribution towards creating the social dimension of the internal market.(14) Member States should be given the opportunity to make use of a transitional period to take account of the particular problems which SMEs have to face,HAVE ADOPTED THIS DIRECTIVE:Article 1The text annexed to this Directive shall be added to Annex II to Directive 89/655/EEC.Article 21. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive not later than 19 July 2004. They shall forthwith inform the Commission thereof.Member States shall have the right, as regards the implementation of section 4 of the Annex, to make use of a transitional period of not more than two years from the date mentioned in the first subparagraph, in order to take account of the various situations which might arise from the practical implementation of this Directive in particular by small and medium-sized enterprises.2. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.3. Member States shall notify the Commission of the provisions of national law which they have already adopted or adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Luxembourg, 27 June 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentA. Bourgeois(1) OJ C 247 E, 31.8.1999, p. 23 andOJ C 62 E, 27.2.2001, p. 113.(2) OJ C 138, 18.5.1999, p. 30.(3) Opinion of the European Parliament of 21 September 2000 (OJ C 146, 17.5.2001, p. 78), Council Common Position of 23 March 2001 (OJ C 142, 15.5.2001, p. 16) and Decision of the European Parliament of 14 June 2001.(4) OJ L 245, 26.8.1992, p. 6.(5) OJ L 393, 30.12.1989, p. 1.ANNEX"4. Provisions concerning the use of work equipment provided for temporary work at a height.4.1. General provisions4.1.1. If, pursuant to Article 6 of Directive 89/391/EEC and Article 3 of this Directive, temporary work at a height cannot be carried out safely and under appropriate ergonomic conditions from a suitable surface, the work equipment most suitable to ensure and maintain safe working conditions must be selected. Collective protection measures must be given priority over personal protection measures. The dimensions of the work equipment must be appropriate to the nature of the work to be performed and to the foreseeable stresses and allow passage without danger.The most appropriate means of access to temporary workplaces at a height must be selected according to the frequency of passage, the height to be negotiated and the duration of use. The choice made must permit evacuation in the event of imminent danger. Passage in either direction between a means of access and platforms, decks or gangways must not give rise to any additional risks of falling.4.1.2. Ladders may be used as work stations for work at a height only under circumstances in which, given point 4.1.1, the use of other, safer work equipment is not justified because of the low level of risk and either the short duration of use or existing features on site that the employer cannot alter.4.1.3. Rope access and positioning techniques may be used only under circumstances where the risk assessment indicates that the work can be performed safely and where the use of other, safer work equipment is not justified.Taking the risk assessment into account and depending in particular on the duration of the job and the ergonomic constraints, provision must be made for a seat with appropriate accessories.4.1.4. Depending on the type of work equipment selected on the basis of the foregoing, the appropriate measures for minimising the risks to workers inherent in this type of equipment must be determined. If necessary, provision must be made for the installation of safeguards to prevent falls. These must be of suitable configuration and sufficient strength to prevent or arrest falls from a height and, as far as possible, to preclude injury to workers. Collective safeguards to prevent falls may be interrupted only at points of ladder or stairway access.4.1.5. When the performance of a particular task requires a collective safeguard to prevent falls to be temporarily removed, effective compensatory safety measures must be taken. The task may not be performed until such measures have been taken. Once the particular task has been finished, either definitively or temporarily, the collective safeguards to prevent falls must be reinstalled.4.1.6. Temporary work at a height may be carried out only when the weather conditions do not jeopardise the safety and health of workers.4.2. Specific provisions regarding the use of ladders.4.2.1. Ladders must be so positioned as to ensure their stability during use. Portable ladders must rest on a stable, strong, suitably-sized, immobile footing so that the rungs remain horizontal. Suspended ladders must be attached in a secure manner and, with the exception of rope ladders, so that they cannot be displaced and so that swinging is prevented.4.2.2. The feet of portable ladders must be prevented from slipping during use by securing the stiles at or near their upper or lower ends, by any anti-slip device or by any other arrangement of equivalent effectiveness. Ladders used for access must be long enough to protrude sufficiently beyond the access platform, unless other measures have been taken to ensure a firm handhold. Interlocking ladders and extension ladders must be used so that the different sections are prevented from moving relative to one another. Mobile ladders must be prevented from moving before they are stepped on.4.2.3. Ladders must be used in such a way that a secure handhold and secure support are available to workers at all times. In particular, if a load has to be carried by hand on a ladder, it must not preclude the maintenance of a safe handhold.4.3. Specific provisions regarding the use of scaffolding4.3.1. When a note of the calculations for the scaffolding selected is not available or the note does not cover the structural arrangements contemplated, strength and stability calculations must be carried out unless the scaffolding is assembled in conformity with a generally recognised standard configuration.4.3.2. Depending on the complexity of the scaffolding chosen, an assembly, use and dismantling plan must be drawn up by a competent person. This may be in the form of a standard plan, supplemented by items relating to specific details of the scaffolding in question.4.3.3. The bearing components of scaffolding must be prevented from slipping, whether by attachment to the bearing surface, provision of an anti-slip device or any other means of equivalent effectiveness, and the load-bearing surface must have a sufficient capacity. It must be ensured that the scaffolding is stable. Wheeled scaffolding must be prevented by appropriate devices from moving accidentally during work at a height.4.3.4. The dimensions, form and layout of scaffolding decks must be appropriate to the nature of the work to be performed and suitable for the loads to be carried and permit work and passage in safety. Scaffolding decks must be assembled in such a way that their components cannot move in normal use. There must be no dangerous gap between the deck components and the vertical collective safeguards to prevent falls.4.3.5. When parts of a scaffolding are not ready for use, for example during assembly, dismantling or alteration, they must be marked with general warning signs in accordance with the national provisions transposing Directive 92/58/EEC and be suitably delimited by physical means preventing access to the danger zone.4.3.6. Scaffolding may be assembled, dismantled or significantly altered only under the supervision of a competent person and by workers who must have received appropriate and specific training in the operations envisaged, addressing specific risks in accordance with Article 7, and more particularly in:(a) understanding of the plan for the assembly, dismantling or alteration of the scaffolding concerned;(b) safety during the assembly, dismantling or alteration of the scaffolding concerned;(c) measures to prevent the risk of persons or objects falling;(d) safety measures in the event of changing weather conditions which could adversely affect the safety of the scaffolding concerned;(e) permissible loads;(f) any other risks which the abovementioned assembly, dismantling or alteration operations may entail.The person supervising and the workers concerned must have available the assembly and dismantling plan referred to in 4.3.2., including any instructions it may contain.4.4. Specific provisions regarding the use of rope access and positioning techniquesThe use of rope access and positioning techniques must comply with the following conditions:(a) the system must comprise at least two separately anchored ropes, one as a means of access, descent and support (work rope) and the other as backup (security rope);(b) workers must be provided with and use an appropriate harness and be connected by it to the security rope;(c) the work rope must be equipped with safe means of ascent and descent and have a self-locking system to prevent the user falling should he lose control of his movements. The security rope must be equipped with a mobile fall prevention system which follows the movements of the worker;(d) the tools and other accessories to be used by a worker must be secured to the worker's harness or seat or by some other appropriate means;(e) the work must be properly planned and supervised, so that a worker can be rescued immediately in an emergency;(f) in accordance with Article 7, the workers concerned must receive adequate training specific to the operations envisaged, in particular rescue procedures.In exceptional circumstances where, in view of the assessment of risks, the use of a second rope would make the work more dangerous, the use of a single rope may be permitted, provided that appropriate measures have been taken to ensure safety in accordance with national legislation and/or practice."